UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7191


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CARLTON BROWN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond.     M. Hannah Lauck, District Judge.         (3:90-cr-00113-MHL-RCY-2;
3:16-cv-00547-MHL-RCY)


Submitted: February 7, 2020                                  Decided: February 24, 2020


Before GREGORY, Chief Judge, WILKINSON, Circuit Judge, and TRAXLER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Carlton Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Carlton Brown seeks to appeal the district court’s order dismissing as untimely his

28 U.S.C. § 2255 (2018) motion. See Whiteside v. United States, 775 F.3d 180, 182-83

(4th Cir. 2014) (en banc) (explaining that § 2255 motions are subject to one-year statute of

limitations, running from latest of four commencement dates enumerated in 28 U.S.C.

§ 2255(f)). The order is not appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1)(B) (2018). A certificate of appealability will not

issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2) (2018). When, as here, the district court denies relief on procedural grounds,

the prisoner must demonstrate both that the dispositive procedural ruling is debatable and

that the motion states a debatable claim of the denial of a constitutional right. Gonzalez v.

Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Brown has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED




                                              2